DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 10, 2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burns et al (WO 96/17012).
With regards to claim 1, Burns teaches an article containing a hindered amine light stabilizer (HALS) which resists degradation by ultraviolet or visible radiation (abstract) wherein the HALS is a tetramethyl piperidine compound (page 6) (as applicants cite in the specification and dependent claims as reading on the radiation-
With regards to claim 2, Burns teaches the HALS compound to protect from radiation having shorter wavelengths and, thus, believed to be more damaging (page 1).
With regards to claim 3, Burns teaches the compositions to be able to cure with the presence of the HALS the same as without the presence of the HALS (examples), thereby showing that the HALS does not have an inhibiting effect on the curing of the composition.
With regards to claim 4, Burns is silent on the presence of the HALS weeks after cure, however, Burns does teach the effect of the HALS to be efficient weeks after (examples).  
With regards to claim 5, burns teaches the HALS compound to protect against shorter wavelength visible light (page 1) wherein the wavelength for curing is at a longer wavelength.
With regards to claim 6, Burns teaches the stabilizer to be a HALS (page 6).
With regards to claim 7, Burns teaches the stabilizer to be a tetramethyl piperidine (page 6).
With regards to claim 8, Burns teaches the curing to include heating and curing by radiation (page 12).


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hong et al (KR 1020060124431).
With regards to claim 1, Hong teaches a photocurable resin composition having excellent weather resistance and curing properties (page 1) that contains a hindered amine light stabilizer (HALS) (page 1) wherein the HALS is a tetramethyl piperidine that includes TINUVIN 292 (page 2) (as applicants cite as being a preferred radiation-activated stabilizing compound).
With regards to claim 2, Hong teaches composition to cure at a short wavelength and the HALS to absorb at a longer wavelength, known to be more destructive (page 2).
With regards to claim 3, Hong teaches composition to cure at a short wavelength and the HALS to absorb at a longer wavelength (page 2) and for the composition to have excellent curing properties (page 1).
With regards to claim 4, Hong is silent on the presence of the HALS weeks after cure, however, Burns does teach the effect of the HALS to be efficient weeks after (examples).
With regards to claim 5, Hong teaches composition to cure at a short wavelength and the HALS to absorb at a longer wavelength (page 2).
With regards to claim 6, Hong teaches the stabilizer to be a HALS compound (page 1).
With regards to claim 7, Hong teaches the stabilizer to be a tetramethyl piperidine (page 2).
With regards to claim 8, Hong teaches the wavelength of cure to be at a short wavelength (page 2).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references also read on the claimed invention and qualify as 102(a)(2) references: Hoevel et al (WO 2018/069530), Lee et al (US 2017/0096580), and Holt (WO 2017/051182).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203.  The examiner can normally be reached on 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA WHITELEY/Primary Examiner, Art Unit 1763